օժ."

5

ԸՆԴԵՐՔՕԳՏԱԳՈՐԾՄԱՆ ՊԱՅՄԱՆԱԳԻՐ Գ089
ՕԳՏԱԿԱՐ ՀԱՆԱԾՈՅԻ ԱՐԴՅՈՒՆԱՀԱՆՄԱՆ ՆՊԱՏԱԿՈՎ

քաղ. Երնան
«4». 06 2012թ.

Հայաստանի Հանրապետության էներգետիկայի ն բնական պաշարների
Նարխարարությունը՝ ի դեմս նախարար ԱՐՄԵՆ ՄՈՎՍԻՍՅԱՆԻ, որը գործում է
Հառաստանի Հանրապետության անունից, իր լիազորությունների սահմաններում
Մաուհետ՝ լիազոր մարմին) մի կողմից, Ա ««ՊԱՐԱՄԱՈՒՆՏ ԳՈԼԴ ՄԱՅՆԻՆԳ»» ՓԲԸ
«ատեսավարող սուբյեկտը (այսուհետ ընդերքօգտագործող), ի դեմս ՄԱՐՏԻԿ
ԱՐՁԱՔԱՆՑՅԱՆԻ, որը գործում է իր կանոնադրության հիման վրա, մյուս կողմից,
ռոկավարվելով Հայաստանի Հանրապետության քաղաքացիական օրենսգրքով,
Հայաստանի Հանրապետության ընդերքի մասին օրենսգրքով (այսուհետ՝ օրենսգիրք)
ռ ալ իրավական ակտերով, համապատասխանաբար նախարարության ն
«տետեսավարող սուբյեկտի կանոնադրություններով Ա հիմք ընդունելով Հայաստանի
Հանրապետության օրենսդրությամբ սահմանված համապատասխան փաստաթղթերը,
«որամադրվող հանքավայրի կամ հանքավայրի տրամադրվող. տեղամասի կամ հանքային
ջոր աղբյուրի կամ հորատանցքի շահագործման նախագիծը, կնքեցին սույն ընդերքօգտա-
գործման պայմանագիրը (այսուհետ՝ պայմանագիր):

1. Ընդհանուր դրույթներ

11 Պայմանագիրը նախատեսում է հանքավայրը կամ հանքավայրի տեղամասը կամ
հանքային ջրի աղբյուրը կամ հորատանցքը շահագործման տրամադրելու
պայմանները Ա ժամկետները, լեռնահատկացման կոորդինատները, կամ հանքային
ՋՐԻ աղբյուրի կամ հորատանցքի կոորդինատները ն սանիտարական գոտու
սառմանները, կողմերի իրավունքներն ու պարտականությունները, վճարների
(բնօգտագործման, բնապահպանական, բնութան ն շրջակա միջավայրի
պահպանության դրամագլխի համալրման, մշտադիտարկումների իրականացման)
Աճարման վերաբերյալ դրույթներ, բնապահպանական կառավարման պլանը,
Ընդերքօգտագործման իրավունքի դադարեցման (զգուշացման, հրաժարման,
Հուրոխության), համայնքի սոցիալ-տնտեսական զարգացման ոլորտում ստանձնած
պարտավորությունների չափի ն կատարման Ժամկետների վերաբերյալ, հանքի
տակման հետ կապված դրույթները, ինչպես նան երանց փոխհարաբերությունները
Կարգավորող այլ պայմաններ:

Լ2 Պայմանագիրը բաղկացած է հիմնական տեքստից ն ԿԽ 1 հավելվածից, որը
Կազմում Է պայմանագրի անբաժանելի մասը:
1.3 Պայ մանագրով չ կարգավորված հարԱաբերությունները, այդ թվում՝
կողմերի այլ իրավունքները կարգավորվում են օրենսգրքով,
ինչ պես նան ոլ որտը կարգավորող այ լ իրավական ակտերով:

2.Պայ մանսդրի առարկան

2.1 Պայ մանագրով` լիազոր մարմինն ընդերքօգտագործողին
տարեկան
150.0 հազ. տ. օգտակար հանածոյի պաշարների մարման

ՊԱրւն ար հանսճոյ ի քանակը, մ" գ)

ժամանակավոր տիրապետմանն ու օգտագործմանն է հանձնում 25
տարի/2010թ. Ապրիլի Ղ1Հ-ից-2035թ ապրիլի 1-ը/ ժամկետով, իսկ
ընդերքօգտագործողն ընդունում է

ՀՀ Կո տայ քի մարզի Մեղրաձորի ոսկու

հանքավայ րի
Մանքավայ րի անվանումը)

ՀՀ Լու սաջու ր» տեղամասի
Սեղամամի անվանումը կամ հանքային ջրերի աղբյուրի անվանումը կամ`

հորատանցքի համարը)
հաշվեկշռային պաշարներն օգտագործման ամբողջ Ժամկետի
հ ամար 1845.Յ հազ.տ

Շ.Հ Օշ կարգերի

տրմնական Աուղեկից օգտակար հանատոների բանակները ըստկարգերի)
որոնք հատակագծի վրա ս ըստ խրությ ան (հավել ված)
սահմանափակվում են հետնյ ալ կոորդինատներով՝ որոնք հատակագծի
վրան ըստիորու թյ ան (հավել ված)սահմանափակվում են՝
2«4499116 "/թ8467220 252357 (277)
2. (64499384 (-84675042- 2300 (-220)
Յ. 24499482 /8467946 252275 (195)
4. 24499590 -84680902-52348  (-268)
5. 24499696 (68468710 252340  (-260)
6. 24498966 84673562» 2268  (-՛188)
7. 24499128 /8467616 252220  (-՛140)
8. 24499300 -84682002-2324 (234)
9. 24499384 (68468178 252354 (274)
10.2 -4499560 84687542» 2312 (232)

(տրամադրվող պաշարների սահմանների ծայ րակետայ ին կոորդինատները)
Ոսկի - 18480.39կ գ, արծաթ - 33320,59կգ, թել ու ր - 2333շկգ,բիսմուտ-
15981կգ
(հիմնական ն ուղեկից բաղադրիչների պարու նակությունը, 6, գ/տն այլն)
Ոսկի, արծաթ,թել ուր,բիսմուտ
(Շգտակար հանածոյ ի պաշարների տեսակները (տարատեսակները)

Ճս-10.01գ/տ, Ճց-18,06գ/տ,16-12.65գ /տ, 81-8.66գ/տ
(օգտակար հանածոյ ի լ եռնայ ին զանգվածից հանքարտադրատեսակի ել քը)

Պայ մանագրի ն) 1 հավել վածով նշվում են
ընդերքօգտագործողի ֆինանսական առաջարկները ն նրա կողմից
վճարվող ընդերքօգտագործման վճարները,
Պայ մանագիրն ըստ անհրաժեշտությ ան կարող է ունենալ նան
այլ հավել վածներ` օգտակար հանածոյի արդյունահանման ն հումքի
վերամշակման աշխատանքների ժամկետները, ըստ փուլերի, իսկ
զու գահեռաբար երկրաբանական ուսումնասիրությ ան աշխատանքներ
կատարել ու դեպքու մ դրանց կատարման ժամանակացույցի:

2.2 Լիազոր մարմինը երաշ խպվորում է, որ պայ մանագրի 2.1-ին
կետում նշված հանքալայ րը կամ հանքավայ րի տեղամասը գրավ դրված,
վարձակպ ությ ան, անհատույց օգտագործման տրված չէ,
կառու ցապատված կամ կառու ցապատման իրավու նքով ծանրաբեռնված
Հ է,ինչ պես նան արգել անքի տակ չի գտնվում:

23 Պայ մանագրի գործողության ընթացքում հանքավայրի
օգտագործման արդյունքում ընդերքօգտագործողի ստացած
2 սհու յ թը նրասեփականությ ունն է:

Յ. Կողմերի իրալու նքները ն աւրտպանությ ունները

Յ.1 Լիաղոր մարմինը իրալունք ունի`

Յ.1.1 ընդերքօգտագործողից պահանջելու հանքավայրը
2սհսագործել ընդերքի օգտագործման Ա պփասննությ ան բնագավառում
ընդու նված ստանդարտներին, նորմերին ու կանոններին
համապատասխան.

Յ12 գրավոր զգուշացնելու Ա սվաղաժամկետ լուծելու
պայ մանագիրն օրենսգրքի 30-րդ հոդվածի համաձայ ն.

Յ.1.Յ ստուգել ու ընդերքօգտագործման ընթացքում երկրաբանական
ն մարկշեյ դերական փաստագրության վարման լ իարժեքությունը,
օ գտակ ար հանածոների պաշարների շարժի հաշվառման իրականացման
ն տեղեկատվության ներկայ աման սահմանված պահանջների
կատարումը.

Յ14 ստուգելու ընդերքօգտագործման վճարների օբյեկտ
համարվող փաստացի ծավպ ների 0չ ափաթանակների, վճարների
հաշ վարկման ն հաշվարկ-հաշվետվությ ունների ներկայ ացման կարգի
պահ անջ ների կատարումը.
Յ.15 ստուգել ու ընդերքօգտագործման պայ մանագրով նախատեսված
պար տավորությունների ն նախագծի պահանջների կատարումը՝
բացառու թյ ամբ բնության ն շրջակա միջավայրի պահպանությ ան
ոլորտում բնապահպանու թյան բնագավառի պետական կառավարման
իազոր մարմնի իրավասությունների.

Յ.1.6 պահանջել ու ընդերքօգտագործողից օգտակար հանածոների
պաշ արների լ իակատար կորզում ն հիմնական ու համատեղ գտնվող
օգտակար հանածոների ն դրանց ուղեկցող բաղադրամասերի ողջամիտ
ն համապ իր օգտագործում կամ դրանց պահեստավորումն ու
պահ պանումը.

Յ.1.7 պահանջել ու ընդերքօգտագործողից ընդերքօգտագործման
իրավունքի ժամկետը լ րանալ ուց հետո կամ դրանից հրաժարվել ու
դեպքում նրանց տնօրինման տակ գտնվող երկրաբանական
տեղեկությ ունը Յամսվաընթացքում հանձնել լ իազոր մարմնին.

Յ՛18 իրականացնելու ընդերքի տրամադրված տեղամասում
երկրաբանական ուսումնասիրություններ, բացառու թյ ամբ
օգտակար հանածոների հայ տնատերման նպատակով, այդ մասին
սռնվազն 14 օր սռսջ գրավոր իրազեկելով ընդերքօգտագործման
իրավունք կրողին.

Յ.1.9 ստուգվող սուբյ եկտի ներկայ ացուցչի մասնակցությ ամբ
անարգել մուտք գործելու ստուգվող սուբյեկտի գրասենյ ապկային,
արտադրական, պահեստային, լ աբորատտր ն այլ տարածքներ ու
ստորսբաժանումներ.

Յ.1.10 ստու գման ընթացքում ստուգվող սուբյ եկտից
պահանջելու փաս տաթղթեր, տվյ ալ ներ, բացատրություններ,
տեղեկանքներ, ինչ պես նան վերցնելու փորձանմուշներ,
կատարելու կապարակնքում ս չ ափագրումներ, որոնք
անմիջականորեն առնչվում են ստուգման նպատակներին.

Յ.1.11 ընդերքի օգտագործման ո պահպանու թ ան պետական
վերահսկողություն իրականացնելու տեսչ ական ստուգումների,
ստուգումների ն ուսումնասիրությունների միջոցով՝ «Հայ աստանի
Հանրապետությ ունում ստուգումների կազմակերպման Ա անցկացման
մասին» Հայ աստանի Հանրապետությ ան օրենքով սահմանված կարգով
ն ընդերքի մասին Հայ աստաի Հանրապետության օրենսգրքի
դրու յ թներին համապատաս խան:

Յ.2 Լիաղոր մարմինը պատտպոր է`

Յ.2.1 ընդերքօգտագործողին սահմանված կարգով տրամադրել
հանքավայ րին վերաբերվող փաստաթղթերը.

Յ.2.2 գրավոր իրազեկել ընդերքօգտագործողին առնվազն 14 օր
առ աջ ընդերքի տրամադրված տեղամասում երկրաբանական
ուսումնասիրությ ան աշ խատանքներ իրականացնել ու համար
օրենսգրքի 3-րդ հոդվածի 5-րդ կետով տրված համաձայ նու թյ ան մասին:

3Յ.3Յ Ընդերքօգսադործողն իրալունք ունի`

Յ.3.1 բացառիկ իրավունքով կատարել ու երկրաբանական
ու սու մնաիրություն լ եռնահատկացման սահմաններում, իսկ

հատկացված ընդերքի տե ղամասու մ` օ գտակ ար հանածոյի
արդյունահանում.

Յ.32 մտնելու ընդերքի տեղամա ն իրականացնելու նփագծով
նախատեսված բոլոր աշ խաանքներն օգտակ ար հանածոյի
արդյ ու նահանման Աուսումնասրությ ան նպատակով.

Յ.3Յ3Յ օգտակար հանածոյի արդյ ու նահանման նպատակով
կառուցել ու անհրաժեշտ շենքեր, շինություններ,
հաղորդակցությ ան ուղիներ, տեղադրելու սարքավորումներ,
փո խդրել ու ն հարստացնել ու արդյ ու նահանված օգտակար հանածոն.
Յ3Յ.4 տնօրինել ու արդյ ու նահանված օգտակար հանածոն.

Յ.3Յ.5 օրենսգրքի պահանջների պսհպանմամբ
հանքարդյ ունսհանման իրավունքի ընթացքում օգտագործել ու

4
սեփական գործունեության արդյունքում առաջացած արտադրական
լ ցակույ տերը.

Յ.3Յ6 իրեն տրամադրված օգտակար հանածոյի արդյ ու նսհփանման
իրավունքի շրջանակում երկրաբանական ուսումնասիրություն
իրականացնելու նպատակով քաղաքացիաիրավական պայ մանագրերի
կնքմամբ ներգրավել ու երրորդ անձանց.

Յ.3.7 դիմելու լ իազոր մարմին օգտալ ար հանածոյի
արդյ ու նահանման պայ մանագրի պայ մանները փոփոխել ու նպատակով,
եթե հայ տնվել են Էապես նոր` նախկինում չ նախատեսված
հանգամանքներ.

Յ.3Յ8 վաղաժամկետ հրաժարվել ու օգտակ ար հանածոյի
արդյ ու նահանման իրավունքից` կատարել ով պայ մանսգրով
օրենսգրքով նԱփատեսված պարտավորությ ունները:

Ք

ՅՅ Ընդերքօգսադործողը ատտպոր է`

Յ.4.1 իրականացնել աշ խատանքներն օ գտակ ար հանածոյի
արդյ ու նահանման պայ մանագրի ս նախագծի պայ մաններին
հ ամ ապատասխան.

Յ.42 կատարել լիազոր մարմնի ն այլ իրավասու պետական
մարմինների՝ օրենսդրու թյ ան պահանջների պահպանման նպատակով
տրված ցուցումները.

Յ.4Յ պահպանել օ գտակ ար հանածոյի արդյ ու նահանման,
տեղափոխման լո վերամշ ակման ընթացքում Հայ աստանի
Հանրապետությ ունում ընդունված ստանդարտների, նորմերի ու
կանոնների պահանջները.

Յ.4.4 ասսհովել օգտակար հանածոյի արդյ ունսհանման նԱագծի
պահ անջ ների կատարումը.

34.5 վարել երկրաբանական, մարկշեյ դերական ն այլ
փաստագրություն, պահպանել դրանք ընդերքօգտագործման բոլոր
ձների աշ խատանքների ընթացքում.

Յ46 վարե օգտակա հանածոների պաշարների ամենօրյա
2 արժի գրանցամատյ անը.

Յ.4.7 ներկայացնել լ իազոր մարմին օգտակար հանածոների
պաշ արների շարժի վերաբերյալ եռամսյ ակային ն տարեկան
հաշվետվությունները.

Յ.4.8 հանձնել լ իազոր մարմնին անհրաժեշտ երկրաբանական
տեղեկությունը.

Յ49 հավաքել, պահպանել ն լիազոր մարմնին տրամադրել
ուսումնասիրված, արդյունահանված ն ընդերքում կորսված
օգ տակ ար հանածոների պաշ արների, դրանց պար ու նակած
բաղադրամասերի, որակի ու քանակի մասին տվյ պլ ներ.

Յ.4.10ապահովել ընդերքօգտագործման հետկապված աշ խատանքների
կատարման անվտանգությունը.

Յ.4.11ապահովել ընդերքի, մթնոլ որտի, հողի, անտառների,ջրերի
ու բնու թյ ան ն շշրջակամիջավայրի մյուսօբյ եկտների, ինչ պես նան
շինությունների ն այլ կառույցների պահ պանու թյունն

ընդերքօգտագործմա հետ կապված աշխատանքների վնասակար
ազդեցությունից.

Յ.4.12ապահովել բնության, պատմ ակ ան լո մշակույ թի
հուշարձանների պահ պանությունն ընդերքօգտագործման հետ
կապված աշ խատանքների վնասակար ազդեցությունից.

3.4.13ապահովել շրջակա միջավայրի վրա ազդեցության
փորձաքննությ ան եզրակացությ ամբ նախատեսված պայ մանները.

Յ.4.14նախգծի ն օգտակա հանածոյի արդյ ու նահանման
պայ մանագրի համաձայն վերականգնել ն բարել ավել
ընդերքօգտագործման հետնանքով խախտվ ած հողամասերը
(ռեկու լլ տվացիա, ինչ պես նան դրանք պի տանի դարձնել
տնտեսության մեջ օգտագործման համար կամ բերել անվտանգ
վիճակի.
Յ.4.15տեղեկացնել լիազոր մարմնին օգտակար հանածոյի
արդյունահանման պայ մանագրում չնշված օգտակար հանածոների
կու տապումների հայ տնատբերման մասին դրանց հայ տնաբերումից
հետո`14օրվաընթացքում.
Յ.4.16նոր հայ տնաբերված օգտակար հանածոների արդյ ու նահանում
չիրականացնելու դեպքում իրականացնել դրա պահու ստավորումը
կառավարությ ան սահմանած կարգով.

Յ.4.17ապահովել հանքի փակման ծրագրի, այդ թվում` հանքի
փակումից հետո աշ խատու ժի սոցիալ ական մեղմացման նախատեսվող
միջոցառումների իրականացումը.

Յ.4.18ապահովել փակվող հանքի անմիջական ազդեցությ ան
գոտում գտնվող համայ նքների սոցիալ -տնտեսական մեղմացման
նախատեսվող միջոցառումների իրականացումը.

Յ.4.19ապահովել օգտակար հանածոյի արդյ ու նսահանված տատածքի,
արդյ ունահանման ընթացքում առաջացած արտադրական լ ցակույ տերի
տեղադիրքի ն դրանց հարակից համայ նքների բնակչության
անվտանգու թյ ան ն առողջու թյ ան ապահովման նպատակով
մշ տադիտարկումների համար նախատեսված վճարի վճարումը.

Յ.4.20 ոչ ուշ, քան հինգ տարիին մեկ անգամ շահագործվող
հանքավայ րում (տեղամասում)կոնդիցիաները ն պաշարները ենթարկել
վերսգնտամման ն ներկայացնել լ իազոր մարմնի վերահաստատմանը.
Յ.4.21 ընդերքօգտագործման իրավունքի ժամկետը լ րանպլ ուց
հետտ կամ դրանից հրաժարվելու դեպքում իր տնօրինման տակ
գտնվող երկրաբանական տեղեկությունը
Յամսվաընթացքում սահմանված կարգով հանձնել լ իազոր մարմնին.
Յ.4.22 տեղեկացնել ընդերքօգտագործման իրավունքի
իրավահաջորդությ ան մասին լ իազոր մարմնին վերակազմակերպման
գրանցման պահից 14օրվաընթացքում.

Յ.4.23 սկսել աշխատանքները սսհմանված կարգով հողհատկացման
իրավու նքի տրամադրումից հետո.

Յ.4.24 թու յ | ատրել լիազոր մարմնին ստուգման նպատակով
անարգել մուտք գործելու գրասենյ ակային, արտադրական,
սպսհեստապյ ին,լ աբորատոր Աապյ| տարածքներ ու ստորսբաժանումներ.

Յ.4.25 տրամադրել լիազոր մարմնին ստուգման ընթացքում
Ասսհանջվող փաս տաթղթեր, տվյ պլ ներ, բացատրություններ,
տեղեկանքներ, ինչ պես նան թու յ լ ատրել վերցնելու
փորձանմուշներ, կատաել կապարակնքում Ա չ ախգրումներ, որոնք
անմիջականորեն առնչվում են ստուգման նպատակներին.

Յ.4.26կատարել Հայ աստանի Հանրապետության օրենքներով
սահմանված բոլ որ պարտականությունները.

4. Զգուշացում

41 Լիազոր մարմինը, օրենսգրքի 30րդ հոդվածի համաձայ ն,
կարող է ընդերքօգտագործողին տալ զգուշացում,եթե նա՝

41.1 չի կատարում օրենսգրքով նախատեսված
պար տավորությունները.

41.2 չի կատարում ընդերքօգտագործման իրավունքի
պայ մանները, այդ թվում՝ պայ մանագրով, նախագծով
ընդերքօգտագործման իրավունքով նախատեսված իր
պար տավորությունների իրականացմանն առնչվող պայմանները`
բացառությ ամբ օրենսգրքով սահմանված դեսքերի.

4.1Յ չի վճարել օրենքով նախատեսված վճարները` սահմանված
օրվանից մեկ ամսվաընթացքում:

4.2 Լիազոր մարմինն իրավունք չունի որոշում ընդունելու
ընդերքօգտագործման իրավունքի դադարեցման մասին, եթե
իրավունք կրողը զգուշացման մասին ծանուցումը ստանալ ուց հե-
տո` ոչ ավել ի, քան 90օրվաընթացքում վերացրել է նշված հիմքերը:

5. Գաշվետլությ ուններ ն տեղեկություն

5.1 Ընդերքօգտագործման իրավունք կրողը լ իազոր մարմին
օրենսգրքով, այլ օրենքներով սահմանված կարգերով պարտավոր է
ներկայ ացնել հետնյ ալ հաշվետվությունները ն
տեղեկությունները`
5.1.1 ընդերքօգտագործման բնագավառում բնօգտագործման
վճարների հաշվարկ-հաշվեմվություն.

5.1.2 օ գտակ ար հանածոների պաշ արների տարեկա
հաշվետվություն (5-ՕՀՊՅ).

եպ

5.2 Հաշվետվությունների ձների փոփոխման դեսքում լիազոր
արմինը պարտավոր է այդ մասին տեղեկացնել
ընդերքօգտագործողին` փոփոխությունների կատարման պահից
մեկամսյ աժամկետում:
53 Ընդերքօգտագործողը սսհմանված վճարների վերաբերյ սլ
տեղեկատվությունը լ իազոր մարմին է ներկայ ացնում Հայ աստանի
Հանրապետու թյան օրենսդրու թյ ամբ նախատեսված ժամկետներում,
կարգով նԱձնով:

Շ

6. Պսյ մանագրի ու ժի մեջ մտնել ը, գործողու թյ ան ժակետը ն
լուծումը

6.1 Պայ մանսգիրն ուժի մեջ է մտնում կնքման պատից Ա գործում
է թույ լ տվությ ան գործողությ ան ամբողջ ժամանակտձասվածում, եթե
պայ մանագրով սահմանված հիմքերով պայ մանագիրը վաղաժամկետ չի
ուծվել:

6.2 -«Պայ մանսգիրը գործում է նան ժամկետի կամ
թույ լ տվու թ ամբ տրամադրված ընդերքի տեղամասի սահմանված
կարգով փոփոխության դեպքում: Եթե երկարաձգվել է
թույլ տվության պայմանների փոփոխությ ամբ, ապա պայ մանագիրը
2 արու նակում է գործել ՝ հաշվի առնել ով այդփոփոխությունները:
6Յ «Պայ մանագիրը կարողէլուծվել՝
6.3.1 լ իազոր մարմնի նախձեռնությ ամբ`ընդերքօգտագործողի
կողմից պայ մանագրի դրույ թների խախտման դեպքում. |
6.32 ընդերքօգտագործող նախճձեռնությ ամբ
ընդերքօգտագործողի կողմից ընդերքօգտագործման իրավունքի
օբյ եկտ հանդիսացող ընդերքի ամբողջ տեղամասից հրաժարվել ու
դեպքում դիմում ներկայ ացնելու ն լիազոր մարմնի կողմից
հրաժարման հավաստագիր տրամադրել ու դեպքում
6.33Յ թույ | տվու թյ ան ժամկետի ավարտի դեպքում:
64 Լիազոր մարմնի կողմից թույլ տությունն օրենսգրքով
սահմանված դեպքերում ն կարգով վաղաժամկետ դադարեցվել ու
դեպքում պայ մանագիրը համարվում է լ ուծված:

-

7. Պսյ մանագրում փոփոխություն կառտելու հիմքերը

Լրսհետաիու զման լո (կամ) 2շսհսագործական հետափու զման
արդյունքում հանքավայրում պաշարների էական փոփոխության,
հանքավայ րի լ եռնաերկրաբանական, տեխնիկատնտեսական պայ մանների
զգպ ի փոփոխման դեպքում ընդերքօգտագործողի սռաջարկությ ամբ
լ իազոր մարմինը կարող է ընդերքօգտագործման իրավունքը ձնավորող
փաս տաթղթերում կատարել համապատասխան փոփոխություններ:
Հանքավայ րի շահագործման փոփոխված պայ մանները ներկայ ացվում
են առանձին (հավել ված --):

8. Անհաղթահարել ի ու ժի, ինչ պես նաւ կողմերի
գործու նեու թյ ան հետչ կապված դեսջեր

Պայ մանագրով պարտավորությ ուններն ամբողջությամբ կամ
մասնակիորեն չ կատարելու դեպքում կողմերն ազատվում են
պատաս խան ատվու թյունից, եթե դա եղել է անհաղթահարելի ուժի
ազդեցության արդյունք, որը ծագել է սույն պայ մանագիրը
կնքելուց հետո, ն որը կողմերը չէին կարող կանխատեսել կամ
կանխարգել ել: Այ դպիսի իրավիճակներ են հրդեհների,
ջրհեղեղների, երկրաշարժերի, փոթորիկների կամ այլ բնական
աղետների, ինչպես նան պայ թյունների, պատե ր ազմի,
ահաբեկչությ ան, քաղաքացիական պատերազմի, անկարգությունների,
ապս տամբու թյ ան, ազգայ նացման ն այլ դեպքեր, որոնք անհնարին են
դարձնում սույն պայ մանագրով նախատեսված
պար տավորությունների կատարումը:
9. Վեճերի լուծումը

Պայ մանագրի կատարման ընթացքում կողմերի միջն առաջացած
վեճերը լուծվում են բանակցությ ունների միջոցով:
Համաձայ նություն ձեռք չբերվելու դեպքում վեճերի լուծումը
կատարվում է դատական կարգով:

10.'Ծանուցում

Պայ մանագրի գործողության ընթացքում կողմերի միջն
ծանուցումները, հաղորդումների կատարումը համարվում է
պատշ աճ, եթե կատարված է գրավոր ն տրված է առձեռն, կամ
ու ղարկված է պատվիրված նամակով կամ էլ եկտրոնայ ին փոստով կամ
կատարված է փոխանցում ֆաքսի միջոցով կողմի ստորն նշված
հասցեով կամ այդ նպատակով կողմի նշած մեկ այլ հասցեով, ընդ
որում յուրաքանչյուր դեպքում պետք է առկա լինի գրավոր
ստացական, որը կարող է փոխանցվել էլ եկտրոնային փոստի կամ
ֆաքսի միջոցով:

11.Այ լ դրույ թներ

11.1 Սույն պայմանագրի հավել վածները կազմում են նրա
անբաժանել ի մասը:

112 Սույն պայ մանագիրը կազմված է Յ օրինակից` հայ երեն
լեզվով,որոնք ունեն հավասարազոր իրավաբանական ուժ:

11Յ Պայ մանագրին կցվում է հավել ված` Կ 1 ֆինանսական
սռաջարկները Աընդերքօգտագործման վճարները. 2 էջից:

12. Կողմերի գտնվել ու վայ րը, բանկայ ին վալերապայ մանները Ա
սստրադրությ ունները

Լիազոր մարմին ՀՀ էներգետիկալ ի ն բնական պաշարների
նա արություն

ՀՀ, Երնան 0010, Հանը ապետու թյ ան հր ապարակ, Կառավարու թյ ան
տուն2

(փոստայ ին դասիչը, գտնվել ու վայ րը)
-հեռ.521-964, ֆաքս` (37410) 526-365: Ֆի ն. նախ գործառն. վարչ.
հ/հ 900011009082
(հեռափտսահամարները, հեռագրայ ին դասիչ ները, հաշվարկայ ին հաշիվ)

10
Ընդերքօգտագործող Հ«Պարամաունտ Գոլդ Մայնինգ»» ՓԲԸ ք. Երնան Վ. Սարգսյան
26 հեռ./37410/52.98.16. 52.98.17.

(փոստային դասիչը. գտնվելու վայրը.)

ՀՀՎՏԲ Հայաստան բանկ»» ՓԲԸ հ/հ 160048045302800

րեռախոսահամարները: հեռագրային դասիչները, հաշվարկային հաշիվ, հարկային կոդը

ՀՀ ԷՆԵՐԳԵՏԻԿԱՅԻ ԵՎ ԲՆԱԿԱՆ
ՊԱՇԱՐՆԵՐԻ ՆԱԽԱՐԱՐ՝

ԱՐՄԵՆ ՄՈՎՍԻՍՅԱՆ

(անունը, ազգանունը)

ԸՆԴԵՐՔՕԳՏԱԳՈՐԾՈՂ՝

«Պարամաունտ Գոլդ Մայնինգ» ՓԲԸ
(կազմակերպության անվանումը).

ՄԱՐՏԻԿ ԱՐԶԱՔԱՆՑՅԱՆ
----լանունը, ազգանունը) թ ւք.

՛ 27 «-Հ՛
ստորագրությունը)
/

ՀՀ. 626: 2012թ.
Կ.Տ.

7
Հավելված Կ 1

օգտակար հանածոյի արդյունահանման
Ն» 2012թ. Կ. 089
ընդերքօգտագործման պայմանագրի
ՖԻՆԱՆՍԱԿԱՆ ԱՌԱՋԱՐԿՆԵՐԸ ԵՎ ԸՆԴԵՐՔՕԳՏԱԳՈՐԾՄԱՆ ՎՃԱՐՆԵՐԸ
1. Ընդերքօգտագործողի կողմից օգտակար հանածոների արդյունահանման

«

նպատակով ֆինանսական առաջարկները

հ/հ Աշխատանքների անվանումը Ներդրումների Գումարը
կատարման հազ դրամ
Ժամանակացույց
վ Ընդերքօգտագործման փաստաթղթերի փաթեթի

ձնակերպում՝

ա) հանքարդյունահանման լիցենզիայի (հատուկ կատարված 10000.0
լիցենզիայի) տարեկան պետական տուրքի գումարը

բ) ընդերքօգտագործման նախագծի մշակում, կատարված 20000.0

փորձաքննության անցկացում

Լեռնակապիտալ աշխատանքներ համաձայն
նախագծով սահմանված ժամանակացույցի,այդ թվում՝

ա/ բովանցքների անցում ընդհանուրը՝6030գծմ(39195մ:)

մինչն 01.08.2014թ

(ընդ.1411020,)

4-ին տարում 1646,4գծմ(10700մ:) մինչն 01.01.2012թ 385200,0
2-րդ տարում 1646,4գծմ(10700մ:) մինչն 01.01.2013թ 385200,0
3-րդ տարում 1646,4գծմ(10700մ:) | մինչն 01.01.2014թ 385200.0
4-րդ տարում 1090,8գծմ(70951") մինչն 01.08.2014թ 255420.0

բ/ խմբային կապիտալ հանքիջանցքների անցում-
ընդհանուրը 340 գծմ (1340մ:)

մինչն 01.06.2013թ

(ընդ.73440,0)

1-ին տարում 163 գծմ (586մ:) մինչն 01.06.2012թ 31644,0

2-րդ տարում 173գծմ (754մ:) մինչն 01.06.2013թ 42796.0

Անհրաժեշտ լեռնահանքային սարքավորումների ն մինչե 338874,0

տրանսպորտային միջոցների ձեռքբերում 01.06.2012թ

Շենքեր, շինությունների կառուցում մինչն 01.03.2012թ 337467.6
Ը` նախնական.

Բուսահողի կուտակում, ռեկուլտիվացիա պայմանագրի 3776,49

կնքումից հետո 1
ամսվա ընթացքում

Ընդհամենը

2188378

2. Պետական տուրքի ն ընդերքօգտագործման վճարներ

2-1 ընդերքօգտագործման դիմաց ընդերքօգտագործողների կողմից
Հայաստանի Հանրապետության պետական բյուջե վճարում են պարտադիր վճարներ

/2

1

12

(բնապահպանական, բնօգտագործման կամ ռոյալթի) «Բնապահպանական ն
բնօգտագործման մասին» Հայաստանի Հանրապետության օրենքով սահմանված
կարգով ն չափով.

22. ընդերքօգտագործման թույլտվության դիմաց ընդերքօգտագործողների կողմից
Հայաստանի Հանրապետության պետական բյուջե վճարվում Է տարեկան պետական
տուրք՝ համաձայն «Պետական տուրքի մասին» Հայաստանի Հանրապետության օրենքով
սահմանված կարգով ն չափով:

3. Բնության ն շրջակա միջավայրի դրամագլուխ ն օգտակար հանածոյի արդյու-
նահանված տարածքի, արդյունահանման ընթացքում առաջացած արտադրական
լցակույտերի տեղադիրքի ն դրանց հարակից համայնքների բնակչության անվտան-
գության ն առողջության ապահովման նպատակով մշտադիտարկումների
վճարներ

3.1. ընդերքօգտագործման դիմաց ընդերքօգտագործողների կողմից բնության ն
շրջակա միջավայրի դրամագլխի  վճարներ՝ Հայաստանի 5 Հանրապետության
օրենսդրությամբ սահմանված չափով ն վճարման կարգով.

32 օգտակար հանածոյի արդյունահանված տարածքի, արդյունահանման
ընթացքում առաջացած արտադրական լցակույտերի տեղադիրքի ն դրանց հարակից
համայնքների բնակչության անվտանգութան ն առողջության ապահովման
նպատակով մշտադիտարկումների վճար՝ Հայաստանի Հանրապետության
օրենսդրությամբ սահմանված չափով ն վճարման կարգով.

3.3 բնապահպանական աշխատանքների իրականացման համար դրամագլխից
ընդերքօգտագործողին տրամադրվող գումարը չի կարող գերազանցել
ընդերքօգտագործողի կատարած հատկացումների չափը.

34 օգտակար հանածոների արդյունահանման նախագծով նախատեսված
միջոցառումների կատարումից հետո ընդերքօգտագործողի կողմից բնության Ա
շրջակա միջավայրի պահպանության դրամագլխին վճարված գումարի մնացորդը
վերադարձվում է ընդերքօգտագործողին:

ՀՀ ԷՆԵՐԳԵՏԻԿԱՅԻ ԵՎ ԲՆԱԿԱՆ ԸՆԴԵՐՔՕԳՏԱԳՈՐԾՈՂ'
ՊԱՇԱՐՆԵՐԻ ՆԱԽԱՐԱՐ՝ «Պարամաունտ Գոլդ Մայնինգ» ՓԲԸ
(կազմակերպության անվանումը):
ԱՐՄԵՆ ՄՈՎՍԻՍՅԱՆ ՄԱՐՏԻԿ ԱՐԶԱՔԱՆՑՅԱՆ
(անունը, ազգանունը) չ (անունը » ազգանունը)

Ի:

Հր 227---»--
Ստորագրությունը)

Ու 2 ԶՇ . 2ցշթ.
Կ.Տ--՞

(3

13
